DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 6/2/21 have been fully considered but they are not persuasive.
Response to Remarks
Applicant asserts “Although Applicant respectfully disagrees with the Examiner’s position with regard to the rejections, independent claim 1 has been amended to more clearly distinguish the claimed features from disclosure of the cited reference and to expedite prosecution of the instant application. As amended, claim 1 recites “registering the user based on a number of times a face of the user is classified.” Jeong fails to disclose at least this feature recited in amended claim 1.  It is noted that independent claim 11 has also been amended to recite a feature that is similar to the above-identified feature recited in amended claim 1.  Since the above-identified feature now recited in amended claim 1 was previously similarly recited in now canceled claim 2, the rejection of claim 2 is discussed here to support allowability of amended claim 1. With regard to the rejection of claim 2, the Examiner recited paragraphs [0180]-[0183] of Jeong partially reproduced as follows (emphasis added).
[0180] The user recognition module 125 may recognize a user of the refrigerator 100.
[0181] The user recognition module 125 may acquire user identification information, and compare the acquired user identification information with pre-stored user identification information and identify the user. The user identification information may be, for example, a user ID tor password), or biometric information such as face, voice, fingerprint and the like.

The examiner respectfully disagrees.  Applicant is silent w/r to paragraph 183 which was also used to reject claim 2.  For example, the reference of Jeong discloses and fairly suggests registering the user on the basis of a number of times a face of the user is classified. (See ¶s 181, 183 where it teaches comparing the acquired user ID (for example the face) with pre-stored user ID, wherein suggesting the user ID was compared with the pre-stored user IDs a number of times until a match is found.; may search the memory for user ID; when is not found in the memory, wherein suggesting that a number of times the face was not found (or classified as not being a registered user), identify the user as new and initiate procedures for registering the user.)
Since the examiner has shown where and how the reference of Jeong teaches the limitation in question, this action will be made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) (1, 5, 8-9, 11, 15) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeong et al. (hereinafter Jeong)(US Publication 2020/0088463 A1)
Re claim 1, Jeong discloses a method for providing user-customized food information, the method comprising: classifying a user as one of at least one registered user in response to an input received from the user (See fig. 5: 125; fig. 33; ¶s 180-183 where it teaches a user recognition module may recognize a user of the refrigerator; the user recognition module may acquire user ID and compare the acquired user ID information with pre-stored user ID information and identify the user.  The user ID information may be, for example, biometric information such as face; the user recognition module 125 may search the memory for user ID information corresponding to the input user ID information, and identify the user; when the user ID information is not found in the memory, identity that the user is a new and initiate procedures for registering the user; ¶ 337 where it teaches when a user is recognized through fingerprint recognition, voice recognition, face recognition, etc.); retrieving entry/exit history of food associated with the classified user from among at least one pre-stored food entry/exit history (See fig. 33; ¶ 157 where it teaches when the user inputs food to the refrigerator, information on the food may be directly input through the input interface.  The processor may capture a food newly input to the refrigerator, and associate the captured food image with the information input by the user and store in the memory 120; ¶s 307-308, 318 where it teaches the refrigerator may store profile information of the user in the memory.  The user profile information may include, information set by the user, and further include food intake history information (for example, information on when the user ate food); ¶s 337-338 where it teaches it is identified that one ice cream has disappeared based on the pressure sensor of a shelf and an image captured by the internal camera, the processor may add an ice cream intake history to profile information of the 
Re claim 5, Jeong discloses wherein the at least one previously stored food entry/exit history is separately generated for each of the at least one registered user. (See ¶s 265 and/or 307-309 and/or 316-319 and/or 336-343)

Re claim 8, Jeong discloses wherein the providing of the information on the preferred food comprises: outputting an internal position of the preferred food, stock of the preferred food, or entry/exit history of the preferred food. (See ¶s 112 and/or 171-172 and/or 309)


Claim 11 has been analyzed and rejected w/r to claim 1 above.
Claim 15 been analyzed and rejected w/r to claim 5 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (3-4, 6-7, 10, 13-14, 16-19) are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (hereinafter Jeong)(US Publication 2020/0088463 A1)
Re claim 3, Jeong discloses wherein the registering of the user comprises: capturing an image of the user to obtain a face image in response to receiving the input from the user. (See ¶s 180-183)
But the reference of Jeong fails to explicitly teach inputting the face image to a previously learned face classification model to classify the face of the user; updating the number of times the face of the user is classified; and registering the classified user in response to the updated number of times of exceeding a predetermined threshold value. 
However, the reference of Jeong does suggest inputting the face image to a previously learned face classification model to classify the face of the user (See ¶s 162, 181, 247, 252, 264-266 where the user face is input to the trained model.); updating the number of times the 
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Jeong, in the manner as claimed, for the benefit of registering a new user. 
Re claim 4, Jeong discloses wherein the face classification model is learned using a predetermined number of images among a plurality of pre-stored images of faces. (See ¶s 162, 181, 183, 247, 252, 264-266)

Re claim 6, Jeong discloses updating the at least one pre-stored food entry/exit history. (See ¶s 148-149)
But the reference of Jeong fails to explicitly teach obtaining a reference image showing a difference between an internal image obtained prior to closing of the door and an internal image obtained after closing the door in response to closing of the door; inputting the reference image to the previously learned food classification model to classify at least one food put into or taken out of a food storage apparatus before the door is closed; and adding information related to 
However, the reference of Jeong does suggest obtaining a reference image showing a difference between an internal image obtained prior to closing of the door and an internal image obtained after closing the door in response to closing of the door (See ¶s 148-149 where it teaches when a current captured image is changed (for example, when it is determined that a new food is added) as compared with a previous in-fridge image, the food recognition may be performed; ¶s 308-309 where it teaches the processor may provide the food intake history information based on detecting of the user taking out food from the refrigerator; when the user is identified a door is open of the refrigerator is detected and food is identified through an image captured by the internal camera that a carrot in the storage room of the refrigerator is disappeared, identify that the user has eaten the carrot, and add the carrot to the food intake history information of the user; ¶ 362 where it teaches it is identified that a specific food has disappeared from a storage room based on an image captured by a camera disposed to capture the storage room, the refrigerator may add the specific food to food intake information of the user.); inputting the reference image to the previously learned food classification model to classify at least one food put into or taken out of a food storage apparatus before the door is closed (See ¶s 238-240 where it teaches the learning part may provide a model trained to include a standard for identifying or distinguishing food in a captured image; the analysis may input an image captured by the internal camera to the trained model, and acquire a result data in which foods in the image are identified or distinguished; ¶ 264-266 where it teaches the server may include models (learning models) trained to perform food recognition.) and adding information related to entry or exit of the at least one classified food to the at least one pre-stored food entry/exit history. (See ¶s 308-309 where it teaches the processor may provide the food intake history information based on detecting of the user taking out food from the refrigerator; when the user is identified a door is open of the refrigerator is detected and food is 
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Jeong, in the manner as claimed, for the benefit of providing the food intake history information of the user on a display. (See ¶ 318)
Re claim 7, Jeong discloses learning the food classification model by: selecting a predetermined number of images from among a plurality of previously stored food images; extracting feature information of food included in the selected number of images and internal feature information; and inputting the extracted feature information of the food and the internal feature information to the food classification model to learn the food classification model. (See ¶s 148-155)

Re claim 10, Jeong fails to explicitly teach wherein the providing the information about the preferred food comprises: recognizing that a person who took out the preferred food is not the classified user; notifying an external device registered with an account of the classified user that the preferred food is taken out of a food storage apparatus by another user.  
However, the reference of Jeong does suggest wherein the providing the information about the preferred food comprises: recognizing that a person who took out the preferred food is not the classified user; notifying an external device registered with an account of the classified 
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Jeong, in the manner as claimed, for the benefit of providing managing food in the refrigerator in a user-customized manner. (See ¶ 269)

Claims (16-17) have been analyzed and rejected w/r to claims (6-7) above.
Re claim 18, Jeong fails to explicitly teach a communication interface configured to connect to a fifth generation (5G) wireless communication system providing 5G service and connected to an external device registered with an account of the classified user via the 5G wireless communication system, wherein the processor is further configured to: recognize that a person who took out the preferred food from the apparatus is not the classified user; and Notify, via the communication interface, the external device that the preferred food is taken out by another user. 

Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Jeong, in the manner as claimed, for the benefit of providing managing food in the refrigerator in a user-customized manner using a 5G network. (See ¶ 269)

However, the reference of Jeong does suggest wherein the 5G service includes a massive machine-type communication (mMTC) service, and the processor is further configured to notify, via the communication interface, the external device that the preferred food is taken out of the apparatus by the other user via at least one of an MTC physical uplink shared channel (MPUSCH) or an MTC physical uplink control channel (MPUCCH) which are physical resources provided through the mMTC service. (See fig. 1; fig. 4-6; ¶ 68 where it teaches a server 300 and the plurality of client devices 100 and 200 may communicate with each other via a network.  The network may include any one of a number of different types of network such as cellular network, wireless network, LAN, WAN, PAN, and the like.  It is known in the art the use of 5G networks and components.  See https://en.wikipedia.org/wiki/5G)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Jeong, in the manner as claimed, for the benefit of providing managing food in the refrigerator in a user-customized manner using a 5G network. (See ¶ 269)

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitations of claim 20.)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        June 4, 2021